Citation Nr: 0123818	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, postoperative fusion, tarsal 
tunnel release, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for lumbar disc 
removal with fusion of L4-S1, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to April 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 20 percent 
evaluations assigned to the service-connected traumatic 
arthritis of the right ankle, postoperative fusion, tarsal 
tunnel release and lumbar disc removal with fusion of L4-S1.  

In June 2001, the Board remanded the claims for due process 
procedures, as the veteran had asked for a hearing with the 
Board.  The record reflects that the RO scheduled the veteran 
for a Board hearing on August 15, 2001, to which she failed 
to appear.  A request for postponement was not received and 
granted, and thus, the Board finds that there is no Board 
hearing pending at this time.  See 38 C.F.R. § 20.702(d) 
(2000) (if the veteran fails to appear for a scheduled 
hearing and request for postponement has not been received 
and granted, case will be processed as though request for 
hearing has been withdrawn).

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The record reflects that the veteran was scheduled for VA 
examinations related to her claims for increased evaluations 
for traumatic arthritis of the right ankle, postoperative 
fusion, tarsal tunnel release and lumbar disc removal with 
fusion of L4-S1 on September 18 and again on September 28, 
2000, and failed to appear both times.

2.  In a January 2001 supplemental statement of the case, the 
RO informed the veteran that she had failed to appear for the 
September 2000 VA examinations and that if she wanted to have 
examinations, she should indicate her willingness to appear 
for VA examinations.  

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examinations in September 2000.


CONCLUSION OF LAW

The claims for increased evaluations for traumatic arthritis 
of the right ankle, postoperative fusion, tarsal tunnel 
release and lumbar disc removal with fusion of L4-S1 are 
denied due to failure to report, without good cause, for VA 
compensation examinations.  38 C.F.R. § 3.655(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the August 1999 rating decision on appeal, 
the February 2000 statement of the case, and the May 2000 and 
January 2001 supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish a 
higher evaluation for residuals of fractures to the second, 
third, fourth, and fifth metatarsals of the left foot.  In 
the January 2001 statement of the case, the RO also included 
the pertinent regulations that applied to the veteran's 
claims for increased evaluations for her service-connected 
disability.  Correspondence copies of these determinations 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and her representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the veteran reported she had received all her 
treatment for her service-connected disabilities from VA.  
The RO obtained the VA treatment reports from the facility in 
Phoenix, Arizona.  The veteran has not alleged that there are 
any additional medical records related to treatment for her 
service-connected disabilities that have not been associated 
with the claims file.  Finally, in accordance with its duty 
to assist, the RO had the veteran undergo VA examinations 
related to her claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claims and has notified her of the information and 
evidence necessary to substantiate her claims.  Consequently, 
the case need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992). 


II.  Decision

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if she is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  (Emphasis added.)

The RO had the veteran undergo VA examinations in March 2000 
in relation to her service-connected disabilities.  In an 
August 2000 deferred rating decision, the rating specialist 
determined that the March 2000 VA examinations were not 
sufficient for appeal purposes and requested that new 
examinations be ordered.  The record reflects that on 
September 7, 2000, the RO notified the veteran that it had 
scheduled her for VA examinations on September 18, 2000, to 
which the veteran failed to show.  The record further 
reflects that on September 18, 2000, the RO notified the 
veteran that it had scheduled her for VA examinations on 
September 28, 2000, to which the veteran failed to show.  

In a January 2001 supplemental statement of the case, the RO 
informed the veteran that it had been informed that she had 
failed to appear for examinations that had been scheduled on 
two occasions.  The RO also informed her that the 
notifications of the examinations had been sent to her last 
known address.  Finally, the RO stated that she should inform 
it if she was willing to appear for VA examinations.  The RO 
sent the supplemental statement of the case to the veteran's 
last known address of record, which was not returned by the 
United States Postal Service as undeliverable, and thus it is 
presumed that the veteran received the supplemental statement 
of the case.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Thus, the Board finds that the veteran has not submitted any 
evidence of "good cause" for her failure to report for the 
September 2000 examinations (scheduled two times).  See 
38 C.F.R. § 3.655(b).  As stated above, when a veteran is 
seeking benefits for an increased evaluation for a service-
connected disability and fails to appear for the examination, 
without good cause, the claim will be denied.  Id.  If the 
veteran chooses to not show for an examination, while at the 
same time pursuing a claim for VA benefits, that is her 
choice, and she must bear any adverse consequences of such 
action.

The Board finds that VA has taken concerted efforts to assist 
the veteran in the development and adjudication of her claims 
for increased evaluations.  After determining that the March 
2000 VA examination reports were not sufficient for appeal 
purposes, the RO scheduled additional examinations.  The 
record reflects she failed to appear for examinations 
scheduled on September 18, 2000, at which time, the RO 
rescheduled the examinations for September 28, 2000.  The 
record reflects she also failed to appear for the September 
28 examinations.

The RO notified her in the January 2001 supplemental 
statement of the case that she had failed to appear for the 
scheduled examinations.  Following the issuance of the 
January 2001 supplemental statement of the case, the veteran 
did not indicate she wished to have examinations in relation 
with her claims for increased evaluations.  Again, the Board 
notes that that January 2001 supplemental statement of the 
case was not returned as undeliverable.  The address used in 
that letter was the last known address of record.  Therefore, 
the Board assumes that the veteran received the January 2001 
letter and intentionally failed to respond.  See Mindenhall, 
7 Vet. App. at 27.  The Board finds that further action 
without response or assistance from the veteran constitutes a 
waste of limited government resources.  See e.g., Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).

The Board is aware that in the January 2001 supplemental 
statement of the case, the RO did not provide the veteran 
with the provisions of 38 C.F.R. § 3.655(b); however, the 
veteran is charged with knowledge of the VA regulation of 
38 C.F.R. § 3.655(b), which clearly states that if a claimant 
fails to appear for an examination, without good cause, in 
connection with a claim for an increased evaluation for a 
service-connected disability, the claim will be denied.  See 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (holding 
that VA regulations are binding "on all who seek to come 
within their sphere, 'regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance.'" (quoting Fed. Crop Ins. Corp v. 
Merrill, 332 U.S. 380, 384, 92 L. Ed. 10, 68 S. Ct. 1 
(1947))).  Accordingly, the Board finds that such error by 
the RO was harmless. 

Accordingly, as the veteran's claims are for increased 
evaluations for traumatic arthritis of the right ankle, 
postoperative fusion, tarsal tunnel release and lumbar disc 
removal with fusion of L4-S1, and she has failed to establish 
"good cause" in her failure to report to the September 2000 
VA examinations, the claims are denied pursuant to 38 C.F.R. 
§ 3.655(b).


ORDER

Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, postoperative fusion, tarsal 
tunnel release is denied. 

Entitlement to an increased evaluation for lumbar disc 
removal with fusion of L4-S1 is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

